Name: Commission Regulation (EEC) No 2739/86 of 3 September 1986 amending Regulation (EEC) No 609/86 fixing the quotas applying to imports into Spain of milk and milk products from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 252/20 Official Journal of the European Communities 4. 9 . 86 COMMISSION REGULATION (EEC) No 2739/86 of 3 September 1986 amending Regulation (EEC) No 609/86 fixing the quotas applying to imports into Spain of milk and milk products from third countries in the light of figures now available, the rate of increase in the quota should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down rules for the application of quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas, under Regulation (EEC) No 491 /86, the initial quota for 1986 for cheese and curd, expressed in terms of volume, was fixed at 4 % of average annual Spanish production over the three years preceding accession for which statistics are available ; Whereas, in the light of information forwarded by the Spanish authorities, Commission Regulation (EEC) No 609/86 (2) fixed the said quota at 4 943 tonnes ; whereas, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (2) of Regulation (EEC) No 609/86, '4 943 tonnes' is replaced by '5 100 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European . Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 September 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 1 . 3 . 1986, p . 25 . (2) OJ No L 58 , 1 . 3 . 1986, p . 33 .